Citation Nr: 1241173	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 951	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Veterans Integrated Service Network 6 Centralized Fee Unit in Salem, Virginia


THE ISSUE

Entitlement to a Department of Veterans Affairs fee basis outpatient treatment authorization identification card.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1968 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN) 6 Centralized Fee Unit in Salem, Virginia, which cancelled the appellant's fee basis identification card, effective June 30, 2010.  The appellant appealed the determination via his submission of a VA Form 9 in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2010 VA Form 9, the appellant indicated that he wished to appear at a Board hearing at his local VA office.  

In connection with his request, the appellant was scheduled for a Board hearing to be held at the VA Regional Office (RO) in Roanoke, Virginia, in April 2011.  The day before the hearing, however, the appellant contacted the RO and indicated that he would be unable to attend his hearing due to a family emergency.  He requested that his hearing be rescheduled at the earliest available time.  

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In this case, in light of the appellant's representation that he had a family emergency, the Board finds that his requested travel Board hearing must be scheduled in order to ensure full compliance with due process requirements.  

The appellant is advised of the restrictions on rescheduling Board hearings set forth at 38 C.F.R. § 20.702(c) (2012), as well as the consequences for failing to appear for a scheduled Board hearing as set forth at 38 C.F.R. § 20.702(d) (2012).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the Roanoke RO or other appropriate location.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2012).

The case should then be returned to the Board for further appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


